Citation Nr: 1635144	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-35 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1988 to January 1994. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that in pertinent part, continued the noncompensable rating.

In March 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

The Veteran's hypertension manifests with the need for continuous medication for control; his diastolic readings have not been predominantly 100 or more and his systolic readings have not been predominantly 160 or more.


CONCLUSION OF LAW

The requirements for a compensable evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.104, Diagnostic Code (DC) 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the July 2010 rating decision, via a July 2009 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1); see also Vazquez-Flores v. Peake, 22 Vet. App. 37   (2008).  Neither the Veteran nor his representative has asserted any notice error or claimed any specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA and non-VA treatment records, and C&P examination reports are in the claims file.  Further, the Board remanded the case for a current examination.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  The Veteran failed to report for scheduled examinations after he submitted his Notice of Disagreement.  On his VA-Form 9, he asserted that he did not receive notice of the examinations and asked that they be rescheduled.  It is readily apparent, however, that he was not prejudiced, as the Statement of the Case (SOC) reflects that the RO did not deny the claim.  See 38 C.F.R. § 3.655(b).  Further, he was afforded an examination in November 2010.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

General Law and Regulation

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns evaluations based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period on appeal based on the facts found as concerns the severity of the disability.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Discussion

Historically, the Veteran was diagnosed with hypertension during his active service. A December 1994 rating decision granted service connection with an initial noncompensable rating, effective in June 2009.  (12/22/1994 VBMS-Rating Decision-Narrative)  VA received the Veteran's claim of entitlement to an increased rating in June 2009.

Rating Criteria

The Veteran's hypertension is rated under DC 7101.  These criteria provide for a 10-percent rating for diastolic pressure predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.  A 20-percent rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more. A 40-percent rating requires diastolic pressure of predominantly 120 or more.  A 60-percent disability requires diastolic pressure of predominantly 130 or more.  Id.  The criteria for a 10-percent rating are disjunctive.  See Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

Review of the Veteran's outpatient records dating back to June 2008, see 38 C.F.R. § 3.400(o), reflects that the Veteran's blood pressure readings were consistently below 100 diastolic and 160 systolic pressure.  See 06/23/2009 VBMS-Medical Treatment-Government Facility, pp. 5-6; 12/16/2009 VBMS-Medical Treatment-Government Facility2, p. 14.  In October 2008, the Veteran presented with elevated blood pressure readings, but even then there only was one instance where diastolic pressure was greater than 100, 104.  (05/05/2010 VBMS, Medical Treatment-Government Facility p. 10)  The Veteran reported that he had run out of his medication two months earlier.  The examiner noted that the elevated likely were the result of non-compliance with medication.  Id.

At the November 2010 examination, the Veteran reported his belief that his medication was not working properly on that date.  The examiner noted that the Veteran's blood pressure was elevated despite the fact that he reported having taken his medication that day.  His readings were 142/72, 140/84, and 140/80.  The examiner noted that there was no evidence of congestive heart failure or pulmonary hypertension.  He noted further that the Veteran's echocardiogram was normal with an ejection fraction greater than 50 percent.  The examination report also reflects that the Veteran worked full time with a Federal agency.

Although the Veteran asserted that his hypertension had worsened, the findings of the April 2014 examination essentially confirmed those of the 2010 examination.  The Veteran reported that his hypertension was usually well controlled.  He reported further that his home readings on average were 128/75 laying, and 135/95 sitting.  He also reported occasional lightheadedness of a few seconds duration.  The Veteran denied shortness of breath or other symptoms.  Physical examination revealed readings of 136/98, 137/100, and 136/99.  The examiner noted that the Veteran's hypertension did not cause any occupational impairment.  As did the November 2010 examination report, the April 2014 report reflects that the Veteran requires continuous medication for control of his hypertension.  As concerns the Veteran's report of occasional lightheadedness, the examiner noted that the Veteran reported that he believed it was related to his hypertension.  The examiner, however, noted that they were very transient and short lasting, and no association was validated by high blood pressure readings.  Thus, it was not likely that the lightheadedness was due to hypertension.  The examiner also noted that the Veteran saw his hypertension provided only twice a year, his hypertension was noted as stable, and that he had been kept on the same medication.  The examiner noted that there was no evidence of any target organ involvement.  (04/03/2014 VBMS-VA Examination)

There are no entries in the Veteran's outpatient records that are contrary to the findings at the April 2014 examination.  See, i.e., 04/03/2014 VBMS-Medical Treatment-Government Facility, pp. 5, 12, 47, 59, 61, 159, 161.

In sum, while the November 2010 examiner specifically noted that the Veteran required continuous medication for control of his hypertension, there is nevertheless no showing of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  Therefore, a compensable rating has not been met or approximated for any portion of the rating period on appeal. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).
 
Finally, the evidence of record reflects that the Veteran's disability is entirely addressed by the schedular rating criteria.  Hence, there is no factual basis for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  Further, the Veteran is gainfully employed.  Hence, there is no issue of employability.  See 38 C.F.R. §§ 3.340, 3.341.


ORDER

Entitlement to a compensable evaluation for hypertension is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


